Title: To John Adams from John Jackson, 11 December 1817
From: Jackson, John
To: Adams, John


				
					Sir
					Philadelphia Decr. 11th. 1817.
				
				Who can better explain the character of a patriot of our Revolution, than his copatriots in the field or in the council?With the approbation of Judge McKean I am collecting materials for a life of his late father. Will you, Sir, many of whose nights were consumed, with Thomas McKean, in watchings for your Country’s sake, communicate to me any anecdotes of him, which are reposited in your bureau, or engraved on your memory?It is a pleasing consideration, that the lives of our patriots, are illustrated by each other.I am, with the greatest respect / your fellow-citizen
				
					John M. Jackson
				
				
			